BUCK, J.
The plaintiff was a fireman in the employ of the fire department of the city of Minneapolis, and sustained an injury by reason of his falling through an unguarded elevator shaft in a factory in the possession and control of the defendant, not owned by it, but wherein it carried on the business of manufacturing desks, and to this end operated the elevator in question. The plaintiff entered the building in the discharge of his duty, as a member of said fire, department, in response to a call to extinguish a fire originating in said building, and it was while in the discharge of such duty that he was so injured, through the negligence of the defendant in failing and omitting to fence and place guards around or inclose said elevator. The facts were alleged in the complaint, and defendant demurred, on the ground that sufficient facts were not stated to constitute a cause of action, and, this demurrer being overruled, the defendant appeals.
By the rules of the common law, a fireman going upon the premises of another, under the circumstances appearing in this record, could not recover damages for such an injury. However hard such a rule may seem, it appears to be settled that the owner or occupant of a building owed no duty to keep it in a reasonably safe con-., dition for members of a public fire department who might, irTthe exercise of their duties, have occasion to enter the building. Hence, if plaintiff has any right of action, it must be by virtue of Laws 1893, c. 7.
The body of the act may be broad enough to bring him within its provisions. It is undoubtedly the law that, in the absence of provisions requiring the subject of the act to be expressed in its title, *6the provisions of a statute may carry the act beyond its preamble or title. But, as our constitution requires the subject of the act to be expressed in the title, all provisions of the act not germane to the title (like the act under consideration, viz. “An act providing for the protection of employees”),are invalid,and are just the same as if they had never been incorporated in the act. Thus limited, the act becomes one exclusively for the protection of employees, and firemen would not come within its provisions. In an action for neglect of duty, it is not enough for the plaintiff to show that the defendant neglected a duty imposed by statute for the benefit of somebody else, and that such person would,not have been injured if the duty had been performed; but he must also show that the duty was imposed for his benefit, or was one which the defendant owed to him for his protection. Rosse v. St. Paul & D. Ry. Co., 63 Minn. 216, 71 N. W. 20.
The plaintiff, not having brought himself within the class intended by the statute to be protected and benefited, cannot rely on its violation as grounds for recovery, however meritorious a case he may seemingly have. The question is one worthy of serious legislative consideration, but the court cannot grant relief, for in law there is none.
Order reversed.